                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                            NO. 5:20-MJ-1572


UNITED STATES OF AMERICA                                  )
        v.                                                )               DEFENDANT’S REQUEST
                                                          )                   FOR DISCOVERY
JABARI DEVON DAVIS,                                       )
        Defendant.                                        )




NOW COMES the Defendant, Jabari Devon Davis, by and through undersigned retained counsel, and

hereby respectfully requests, pursuant to Fed.R.Crim.P. 16, and the principles of Brady v. Maryland, 373

U.S. 83 (1963), and its progeny, that counsel for the Government make inquiry forthwith and disclose the

following information that is either within the possession, custody, or control of the Government, or the

existence of which is known through the exercise of due diligence could become known to the

Government. This request is made in order to preserve, on the record, the Defendant’s request for

discovery. THIS REQUEST DOES NOT REQUIRE ACTION BY THE COURT. For that reason, the

requirements of Local Rule 12.2 are not applicable. The Defendant hereby requests the following

information:


     1. Reveal and disclose every transaction or recordation of any type of all statement(s) made by the

         Defendant, or by any person whom the Government contends is an agent of the Defendant. The

         Defendant further requests that the Government reveal and disclose the substance of any oral

         statement made by the Defendant in response to questioning by any person then known by the

         Defendant to be a Government agent, regardless of whether the statement was made before or

         after arrest. With regard to the foregoing requests, the Defendant specifically contents the

         Fed.R.Crim.P. 16(a)(1)(A) encompasses statements of the Defendant that are made directly to an



             Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 1 of 17
    agent of the Government, or to a third party who then makes a statement to an agent of the

    Government in which the Defendant’s remarks are attributed and included within the third

    party’s statement. The Defendant further contends that any statement of an alleged co-

    conspirator or co-defendant concerning any activity connected with the crime(s) alleged in the

    above-styled indictment should be disclosed under Rule 16(a)(1)(A).

2. Reveal and disclose the nature, results and reports of any scientific tests, physical or mental

    examinations or tests, measures or experiments made in connection with this case, whether

    completed or not, including, but not limited to, analysis of tape recordings or wiretaps,

    handwriting analysis, fingerprint comparisons, and/or voice identifications. The Defendant also

    requests that the Defendant or the Defendant’s representative(s) be permitted to personally

    examine, inspect and photograph all pieces of physical evidence that were obtained during the

    Government’s investigation of this case and that have been scientifically examined on behalf of

    the Government. The Defendant further specifically reserves the right to move this Court to

    have a competent expert of the Defendant’s own choosing to perform scientific testing on any of

    the physical evidence scientifically examined by the Government in the Defendant deems it

    desirable or necessary, subject to appropriate and reasonable safeguards imposed by the Court.

3. Permit the Defendant’s attorney to inspect and copy or photograph all books, papers, documents,

    photographs, videotapes, motion pictures, mechanical or electronic recordings, buildings and

    places, crime scene(s), or tangible objects and all copies and portions thereof which are within

    the possession, custody, or control of the Government and which are material to the preparation

    of the Defendant’s defense, or might possibly be used by the Government as evidence during the

    presentation of its case-in-chief or its rebuttal case, or which were obtained from or belong to

    the Defendant.

4. Reveal and disclose a complete and exact copy of the Defendant’s entire criminal record, both as

    an adult and juvenile.




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 2 of 17
5. Reveal and disclose whether there has been any electronic surveillance, eavesdropping,

    interception of communications, wiretapping, listening, or any similar investigative techniques

    used in the investigation of this case. If such techniques have been used, the Defendant requests

    that the Government afford the Defendant’s attorney(s) with a true, complete and correct copy

    of any such recording or interceptions, together with any accurate transcript thereof, and with

    any log reflecting the date that the recordings or interceptions were made, the names of the

    Government agents who participated in the recordings and/or interceptions and the identity of all

    speakers on the recordings and or/interceptions.

6. Reveal and disclose whether any conversation entered into by the Defendant has been

    electronically recorded. If so, the Defendant specifically requests the following:

        a. An exact and complete copy of such tape or recording;

        b. The authority for making such interception or recording; and

        c. The date that the recording was made and the identity of all speakers therein.

7. Reveal and disclose the date, place, circumstances, and the names of all individuals involved in

    any identification procedures (photographic, corporeal, or any other type(s)), interrogations,

    searches or seizures of any type that were conducted in connection with the investigation of this

    case.

8. Reveal and disclose any evidence that the Government had within its possession, custody or

    control, or the existence of which is known, or can become known through the exercise of due

    diligence, to the Government, concerning any identification procedure, interrogations search or

    seizure conducted by the Government, its agents or employees that tends, however slightly, to

    taint or make illegal the identification procedure, interrogation, search or seizure.

9. Reveal and disclose the names, addresses, telephone numbers, backgrounds, and criminal records

    of all witnesses to be presented on the witness stand during the trial or this case by the

    Government.




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 3 of 17
10. Reveal and disclose the names, addresses, telephone numbers, backgrounds, and criminal

    records of all persons who have any knowledge whatsoever regarding this case and/or were

    interviewed by any Governmental employee or agent in connection with this case.

11. Reveal and disclose whether any person has been videotaped in connection with the

    investigation of this case.

12. Reveal and disclose the names, addresses, backgrounds, and entire criminal record of any

    informants, special employees, alleged co-conspirators (whether indicted or unindicted) alleged

    accomplices, (whether indicted or unindicted), alleged aider and abettors (whether indicted or

    unindicted) and special investigators used in the investigation of this case or who may be called

    as witnesses by the Government during any phase of the trial of this case, and reveal and

    disclose the same information regarding any persons hired, directed, requested and/or paid by

    the Government to investigate, snoop, or otherwise obtain information in any manner

    whatsoever in the investigation of this case.

13. Produce a copy of any Federal Bureau of Investigation or other investigative agency

    departmental rules and regulations pursuant to which any informant, special employees, alleged

    co-conspirator (whether indicted or unindicted), alleged accomplice (whether indicted or

    unindicted), alleged aider or abettor (whether indicted or unindicted) or snoop was hired,

    employed or requested to participate in the investigation of this case.

14. Disclose the total amount of money paid out to any informant, special employee, alleged co-

    conspirator (whether indicted or unindicted), alleged accomplice (whether indicted or

    unindicted), alleged aider or abettor (whether indicted or unindicted), tipster, or snoop who was

    interviewed in connection with this case or who may be called as a witness by the Government

    during any phase of the trial of this case, together with the dates of payment, where made, to

    whom made and the reasons for payment of such sums. This request specifically embraces any

    payment made under any so-called witness protection program. The Defendant further requests




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 4 of 17
    the disclosure of all receipts, vouchers, or other books and records concerning money expended

    for, to or on behalf of the above class of persons.

15. Reveal and disclose all transcriptions of any kind, whether recorded or written, regarding any

    conversations with, discussions with or statement made by informants, special employees,

    alleged co-conspirators, (whether indicted or unindicted) , alleged accomplices (whether

    indicted or unindicted), alleged aider and abettors (whether indicted or unindicted), tipsters, or

    snoops of the Government who have been involved in any manner whatsoever in the

    investigation of this case or who may be called as a witness during any phase of the trial in this

    case.

16. State the names and classifications of any and all Federal Bureau of Investigation Agents,

    United States Attorneys, or other Government employees who met with, talked to, or who were

    present at any meeting, telephone conversation or discussion held with any informants, special

    employees or snoops of the Government during the investigation of this case.

17. Reveal and disclose all expert conclusions and analysis concerning any records, papers,

    documents, or physical evidence that may have been seized or obtained by the Government in

    connection with its investigation of this case.

18. Reveal and disclose the names, addresses, and qualifications of any expert witness intended to

    be called by the Government either during its case-in-chief or its rebuttal.

19. Produce immediately all statements, memoranda, and/or documents producible under 18

    U.S.C.A §3500(1983).

20. Produce a copy of all original notes, statements, and memoranda (whether handwritten, recorded

    or otherwise) that were made by any and all agents of the Government, investigating this case,

    including any person who was acting as an informer, special employee, tipster, or snoop in an

    undercover capacity.

21. State and reveal whether any notes, documents, or recordings relating to the investigation of this

    case that were made by any agent of the Government, including any person who was acting as



     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 5 of 17
   an informer, special employee, alleged accomplice (whether indicted or unindicted), alleged co-

   conspirator (whether indicted or unindicted), tipster, snoop or in any undercover capacity, have

   been totally or partially destroyed or altered, and if so, reveal the following with reference

   thereto:

       a. The substance of the note, document or recording that was destroyed;

       b. The substance of the altercation;

       c. The name, address and telephone number of all persons involved in the destruction or

              alteration;

       d. The reason of the destruction or alteration;

       e. Whether the note, document or recording was destroyed or altered pursuant to an existing

              policy, federal regulation or for some other reason;

       f. When the destruction or alteration occurred; and

       g. Whether it is the policy and custom of such agent(s) to destroy or alter such notes and

              memoranda, and, if so, who initiated such a policy.

22. Reveal and disclose whether any person in connection with the Government’s investigation of

   this case has been given a polygraph examination, and, if so, list the name of the person(s)

   examined; the name and address of the operator; the date of the examination; and furnish the

   Defendant with a copy of the questions and answers posed and the results and interpretation

   thereof.

23. Reveal and disclose any information or knowledge in the hands of the Government that would in

   any manner show that any of the Government’s potential witnesses may be suffering for

   delusion, emotional difficulty, alcoholism, narcotics addiction, the abuse or use of controlled

   substances of any type, psychological or psychiatric imbalance or any other physical or mental

   disability that might possibly affect, impair or influence the quality of competency of his or her

   testimony or that, in any way, could reasonably affect his or her credibility and/or memory.




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 6 of 17
24. Reveal and disclose whether any person who has been interviews in connection with this case

    has undergone hypnosis, age regression or any similar procedure, and, if so, list the name of

    such person; the date(s) that he or she underwent the procedure; the name and address of the

    hypnotist, psychologist or person(s) administering such procedure; and the results thereof.

25. State whether any Government agent or anyone acting at the direction or behest of the

    Government (whether such person is designated as informant, special employee, snoop, prison

    inmate or otherwise) has communicated with the Defendant in order to attempt to obtain any

    information or facts from the Defendant pertaining to this case of his defense thereof, and if so,

    provide the name, address and telephone number of such agent, informant, special employee,

    snoop or prison inmate, together with all of the facts and circumstances pertaining thereto.

26. State whether the Government has paid money or the like for any piece of tangible or physical

    evidence that may be used in connection with this case, and, if so, state the name, address and

    telephone number of the person to whom payment was made; the amount thereof; the date

    thereof; and the tangible or physical evidence obtained.

27. As to all persons who will testify for the Government during its case-in-chief or its rebuttal case,

    or whose testimony has been used before the grand jury to obtain the present indictment, or

    whose sworn testimony or statements may be used in this trial, or who has been contacted with

    regard to the investigation of this case, the following specific and detailed information is

    requested:

        a. The existence, substance and manner of execution or fulfillment of any promises,

            agreements, understandings and arrangements, either verbal or written, between the

            Government and any such person of his or her attorney(s), agent(s) or representative(s)

            wherein the Government has agreed, either expressly or impliedly, as follows:

                 i. not to prosecute the person for any crime or crimes;

                 ii. not to prosecute a third party for any crime or crimes;




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 7 of 17
               iii. to provide a formal grant of statutory immunity, or to provide an informal

                    assurance that the person will not be prosecuted in connection with any

                    testimony given by him or her;

               iv. to recommend leniency in sentencing for any crime;

                v. to recommend a particular sentence for any crime or crimes for which the person

                    is convicted;

               vi. to provide favorable treatment or consideration, that is, money or the like, to the

                    person or to friends or relatives of the person in return for the person’s

                    cooperation and testimony;

              vii. to compromise or diminish, or to recommend the compromise or diminution of

                    any federal, state or local taxes which the person or friends or relatives of the

                    person owe or claim to owe; and

              viii. to make any other recommendations of any benefit, however slight, or to give

                    any other consideration to the person or friends or relatives of the person.

28. Reveal and disclose whether the Government has made any attempt or has in fact gained any

   information from the Defendant since the return of the above-styled indictment by sending,

   counseling, or advising persons (whatever their classification may be) to talk with the Defendant

   or his counsel, and if so, describe all of such activity in detail and the authorization, if any, for

   such a procedure.

29. Permit the Defendant to copy any document or statement that might be arguably admissible

   under Fed.R.Evid. 801(d)(1)(B) to rebut an express or implied charge against any Government

   witness of recent fabrication or improper influence or motive. The documents or statements are

   required to be produced because they are evidence that the Government may attempt to

   introduce in this case and because they are material to the preparation of the defense as to the

   method of the defense and as to the Defendant’s approach to the issue of credibility. This




    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 8 of 17
    request includes any document that might reasonably be foreseen for use during the

    Government’s case-in-chief or its rebuttal case.

30. Pursuant to Fed.R.Crim.P. 16(a)(1)(A), the Defendant requests the production of the recorded

    testimony of any witness who appeared before the grand jury and who:

        a. was, at the time of his or her testimony, so situated as an officer of employee of the

            Defendant as to have been able to legally bind the Defendant with respect to conduct

            constituting the offense(s) in issue in this case, or

        b. was, at the time of the offense(s), personally involved in the alleged conduct constituting

            the offense(s) and so situated as an officer or employee as to have been able to legally

            bind the Defendant with respect to the alleged conduct in which the witness was

            involved.


  If the testimony of any such person was not recorded, then the Defendant requests the production

  of any notes or summaries of the testimony of the witness.


31. Reveal and disclose any statements of any type whatsoever made by any individuals who were

    contacted in connection with or involved in the investigation of this case that might be

    inconsistent, in whole or in part, with any other statement made by the same individual; and any

    statements made by other individuals that are inconsistent, in whole or in part, with any

    statements relevant to the charge(s) against the Defendant or with any knowledge held by such

    individuals.

32. Reveal and disclose:

        a. The names, addresses, and telephone numbers of all witnesses appearing before the grand

            jury in connection with the return of the indictment;

        b. The names, addresses and telephone numbers of all persons whose testimony was given

            to the grand jury by or through someone else in connection with the return of said

            indictment;




     Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 9 of 17
  c. Copies of all documents and exhibits presented to the grand jury;

  d. Transcripts of the testimony of all witnesses appearing before the grand jury, and, if no

      transcripts or minutes exist, then reveal and disclose any notes or summaries regarding

      the testimony;

  e. Summaries and copies of all statements of witnesses potentially relevant to the charge(s)

      in issue in this case that were not presented or conveyed to the grand jury;

  f. Copies of all documents notes, transcripts or memoranda that are in the possession,

      custody, or control of the Government and are potentially relevant to the charges in the

      indictment and which the Government did not present to the grand jury at the time that

      this case was presented for grand jury consideration;

  g. A list of the names and titles of all Government employees or other persons, other than

      the grand jury members, who were present in the grand jury room during the taking of

      any testimony (other than his or her own) or who were present during any other portion,

      including deliberations, of the grand jury proceedings;

  h. A list of the names and titles of all Government employees or agents who, prior to the

      return of the indictment herein, examined out of the grand jury’s presence any witness,

      document or other item obtained by means of any grand jury subpoena;

  i. A copy of any letter of other document authorizing the examination of the grand jury

      materials by any of the Government employees or agents mentioned above;

  j. A list of all grand jury subpoenas issued for documents and/or testimony in this case;

  k. The existence of any orders issued pursuant to Fed. R .Crim. P 6(e) relating to grand

      juries that met concerning this matter;

  l. The name of any person offering immunity, whether legally valid or not, of any type

      whatsoever to any person requested to appear before the grand jury or to talk with any

      Government agent or representative involved in the investigation of this case;




Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 10 of 17
        m. The transcript of any and all statements made to the grand jury by and United States

            Attorney, Assistant United States Attorney or any prosecutorial official associated with

            the prosecution of this case of the presentation of evidence to the grand jury in this case.

            This request concerns, but is not limited to, any instructions regarding the law relevant

            to this case or pertaining to legal advice that were given by the aforementioned class or

            persons; and

        n. All records and logs reflecting when any grand jury involved in the investigation of this

            case or in the handing down of the bill of indictment in this case met, and all records

            and logs reflecting the composition of each such grand jury (or grand juries).

33. Reveal and disclose all consideration or promises of consideration given to or on behalf of any

    witness by the Government, or expected or hoped for by the witness. “Consideration” refers to

    absolutely anything of value or use, including, but not limited to, criminal, civil or tax immunity

    grants; relief from forfeiture; assistance or favorable treatment or recommendations with respect

    to any criminal, parole, probation, civil, administrative or other legal dispute with the

    Government or any other parties; payments of money or fees; witness fees and special witness

    fees; provisions of food, clothing, shelter, transportation or other like benefits to the witness, his

    or her family or other associates; placement in a “witness protection program” or anything else

    that could arguably reveal an interest of bias of the witness in favor of the Government or

    against the defense or act as an inducement to testify or to color testimony.

34. Reveal and disclose all threats and coercive tactics of any type directed at any person

    interviewed by the Government in connection with this case or at any witness or potential

    witness for the Government in this case.

35. Reveal and disclose all threats, express or implied, made against any person interviewed by the

    Government in connection with this case or any potential witness for the Government in this

    case of criminal prosecutions or investigations relating to any probationary or deferred




    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 11 of 17
    prosecution status or any civil, administrative or other pending or potential legal disputes or

    transactions with the Government.

36. Reveal and disclose the existence and identification of each occasion on which each potential

    witness for the Government has testified before any court, grand jury or other tribunal or body

    with regard to the Defendant or the investigation of this case.

37. Reveal and disclose the existence and identification of each occasion in which a witness or

    potential witness for the Government, particularly any witnesses who are accomplice, co-

    conspirators or experts, have testified before any court, grand jury, other tribunal, stenographer

    or court reporter.

38. Reveal and disclose any and all personnel files for any witness who may potentially be called by

    the Government in this case and the existence and identity of all Government files for the

    witness.

39. Reveal and disclose any and all records, criminal or otherwise, or information that can arguably

    be helpful or useful to the defense in impeaching or otherwise detracting from the probative

    force of any potential Government witness or of the Government’s evidence, or that can

    arguably lead to any records or information that might be used to so impeach.

40. State whether any information, irrespective of how remote or inconsequential it may seem to be,

    has been obtained by the Government from the Defendant, the Defendant’s attorney(s) or such

    attorney(s)’ agents that might arguably or potentially be in violation of the attorney/client

    privilege. If the answer to this inquiry is in the affirmative, state in detail how this information

    was obtained and the names, addresses, and telephone numbers of all Government

    representatives involved in obtaining this information.

41. State whether the Government or any of its agents or attorneys has attempted to obtain

    information from any potential witness arguably in violation of the attorney/client privilege in

    connection with the investigation of this case. If the answer to this inquiry is in the affirmative,




    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 12 of 17
    state in detail when, where and how such attempt took place, and the names addresses and

    telephone numbers of all individuals involved in the attempt.

42. Reveal and disclose all evidence of transactions or conduct of the Defendant and his or her

    agents or co-Defendant(s) and his or her agent(s) or any alleged co-conspirator(s) and his or her

    agent(s) that is not the subject matter of the indictment in the instant case, but which the

    Government might offer as evidence on the question of motive, opportunity, intent, preparation,

    plan, knowledge, identity and/or absence of mistake and/or accident.

43. Reveal and disclose all recorded, written or oral statements made by any alleged co-

    conspirator(s) or co-defendant(s) of the Defendant in this case, whether incriminating or

    otherwise.

44. Reveal and disclose any evidence of information obtained in connection with the investigation

    of this case that establishes the Defendant’s good character or his lack of reputation for

    committing the act(s) that constitute the crime(s) in question in this case.

45. Reveal and disclose any evidence or information tending, however slightly, to link the

    commission of the crime(s) in question in this case to someone other than the Defendant.

46. Reveal and disclose any and all evidence seized or secured from the Defendant or from any

    other individual or from any location or premises at any time that the Government may possibly

    attempt to introduce into evidence during any phase of the trial of this case. This request

    includes, but is not limited to, all evidence seized and secured from the Defendant’s person or

    from any other individual’s person or from any locations or premises during an arrest of the

    Defendant or any other person; all evidence seized or secured from the Defendant’s person or

    from any other individual’s person or from any locations or premises during any other type of

    search, whether conducted pursuant to a warrant or otherwise. This request also applies to any

    seizure, regardless of how temporary or permanent it may have been.

47. Reveal and disclose any and all evidence of any type which the Government is aware of, or

    which the Government could become aware of by the exercise of reasonable diligence that



    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 13 of 17
    indicates that any of the individuals whom it has interviewed, debriefed or contacted in

    connection with the investigation of this case of who may be called as witnesses by the

    Government during any phase of the trial of this case has been involved, however remotely, in

    any criminal conduct, at any time up to the present date, whether or not this conduct resulted in

    criminal charges being brought against the individual. This request applies, but is not limited to,

    any and all informers, special employees alleged accomplices, (whether indicted or unindicted),

    alleged conspirators (whether indicted or unindicted), alleged aiders and abettors (whether

    indicted or unindicted), tipsters, snoops or individuals acting in any undercover capacity who

    may testify in this case of who possess information that is relevant or related to this case, as well

    as to all other individuals of any type who were involved in any manner, regardless of how

    remote it may be, in the investigation of this case.

48. Reveal, disclose and allow the inspection and photocopying of any and all records, of any type

    whatsoever, that allegedly reflect conversations that the Defendant had with any person

    whatsoever, including, but not limited to, all persons who have acted in any capacity as an

    informant, special employee, alleged co-conspirator (whether indicted or unindicted), alleged

    accomplice (whether indicted or unindicted), alleged aider and abettor (whether indicted or

    unindicted), tipster, snoop or investigator in this case or who may be called by the Government

    as a witness during any phase of the trial of this case.

49. Reveal, disclose and allow the inspection and photocopying of any and all search warrants and

    underlying affidavits that concern or were directed at any individual who has acted in any

    capacity as an informant, special employee, alleged co-conspirator (whether indicted or

    unindicted), alleged accomplice (whether indicted or unindicted), alleged aider and abettor

    (whether indicted or unindicted), tipster, snoop or investigator in this case, or who may be called

    as a witness by the Government during any phase of the trial of this case. This request applies to

    all search warrants, whether executed or unexecuted, that have existed at any time.




    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 14 of 17
50. Reveal, disclose and allow the inspection and re-recording or photocopying of any and all

    mechanical or electronic recordings or transcriptions thereof which involve any individual who

    has acted in any capacity as an informant, special employee, alleged co-conspirator (whether

    indicted or unindicted), alleged accomplice (whether indicted or unindicted), alleged aider and

    abettor (whether indicted or unindicted), tipster, snoop or investigator in this case or who may

    be called as a witness by the Government during any phase of the trial of this case. This request

    is not limited to mechanical or electronic recordings or transcripts thereof that involve the

    Defendant, but seeks the disclosure of all recordings or transcripts, of any type, that involve the

    aforementioned class of persons.

51. Reveal and disclose any and all inculpatory and exculpatory evidence of any type that concerns

    or relates to any individual who has acted in any capacity as an informant, special employee,

    alleged co-conspirator (whether indicted or unindicted), alleged accomplice (whether indicted or

    unindicted), alleged aider and abettor (whether indicted or unindicted), tipster, snoop or

    investigator in this case or who may be called as a witness by the Government during the trial of

    this case. This request specifically includes, but is not limited to, any charges which were the

    subject of any plea bargains, or any prosecutorial proceedings of any nature, involving the

    aforementioned class of persons.

52. List the date, place and the names and addresses of all persons present when any informer,

    special employee, alleged accomplice (whether indicted or unindicted), alleged co-conspirator

    (whether indicted or unindicted), alleged aider and abettor (whether indicted or unindicted),

    tipster, snoop or individual acting in an undercover capacity who has been involved in any

    capacity in the investigation or preparation of this case or who may be called as a witness by the

    Government during any phase of the trial of this case given sworn testimony (whether during a

    trial or during pre-trial proceedings) or has given a sworn statement of any type. These sworn

    statements include, but are not limited to, affidavits, tax returns, firearms applications, records

    applications, and/or loan applications.



    Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 15 of 17
     53. In addition to all of the items specifically mentioned and listed herein, the Defendant requests

           that the Government furnish to the Defendant’s attorney(s) any and all evidence of whatever

           type and kind that is within its possession, custody or control of the existence of which is known

           or through the exercise of due diligence could become known to it, that may be materially

           favorable to the Defendant, either directly, indirectly or in an impeaching manner, within the

           purview of Brady, Giglio and their progeny.


          This Request for Discovery and for the Disclosure of Exculpatory Evidence is continuing in

nature.


Respectfully submitted this the 17th day of July, 2020.


                                                   /s/ William F. Finn, Jr.
                                                   WILLIAM F. FINN, JR.
                                                   Retained Attorney for Defendant
                                                   Sandman, Finn & Fitzhugh, PLLC
                                                   7101 Creedmoor Road, Suite 122
                                                   Raleigh, North Carolina 27613
                                                   Telephone: 919-845-6688
                                                   Facsimile: 919-845-6639
                                                   Email: bill@ccdattorneys.com
                                                   N.C. State Bar NO. 26715




           Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 16 of 17
                                      CERTIFICATE OF SERVICE


          I hereby certify that a true and correct copy of the foregoing DEFENDANT’S REQUEST FOR

DISCOVERY was filed with the Clerk of Court for the Eastern District of North Carolina on July 17,

2020 using the CM/ECF system, which will send notification of such filing to the following attorney of

record:


                 Daniel W. Smith
                 United States Attorney’s Office
                 1500 Fayetteville Street, Suite 2100
                 Raleigh, NC 27601
                 919-856-4043
                 Email: Daniel.smith3@usdoj.gov
                 Assistant US Attorney




This, the 17th day of July, 2020.


                                                 /s/ William F, Finn, Jr.
                                                 WILLIAM F. FINN, JR.
                                                 Retained Attorney for Defendant
                                                 Sandman, Finn & Fitzhugh, PLLC
                                                 7101 Creedmoor Road, Suite 122
                                                 Raleigh, North Carolina 27613
                                                 Telephone: 919-845-6688
                                                 Facsimile: 919-845-6639
                                                 Email: bill@ccdattorneys.com
                                                 N.C. State Bar NO. 26715




           Case 5:20-mj-01572-RN Document 12 Filed 07/17/20 Page 17 of 17
